
	

113 HR 2005 IH: Personalized Handgun Safety Act
U.S. House of Representatives
2013-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2005
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2013
			Mr. Tierney (for
			 himself, Mr. Capuano,
			 Mr. Cummings,
			 Mr. Farr, Ms. Hahn, Mr.
			 Keating, Ms. Lofgren,
			 Mrs. Carolyn B. Maloney of New York,
			 Mr. Markey,
			 Mr. McGovern,
			 Mr. Moran,
			 Mrs. Napolitano,
			 Ms. Speier, and
			 Ms. Tsongas) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for the development and use of technology for
		  personalized handguns, to require that, within 3 years, all handguns
		  manufactured or sold in, or imported into, the United States incorporate such
		  technology, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Personalized Handgun Safety
			 Act.
		2.FindingsThe Congress finds as follows:
			(1)It is in the interest of the Nation to
			 protect its citizens from handgun violence and accidental firearm
			 deaths.
			(2)Personalizing
			 handguns would disallow unauthorized users, whether they be children,
			 criminals, or others, from misusing the weapons.
			(3)Personalizing
			 handguns would allow for authorized users to continue to lawfully own and use
			 their handgun more safely.
			(4)In 2011, according
			 to the Centers for Disease Control (CDC), there were 851 accidental firearm
			 deaths.
			(5)In 2010, according
			 to the CDC, 62 people under the age of 15 were killed accidentally with
			 firearms.
			(6)Almost 350,000
			 incidents of firearm theft from private citizens occur annually according to
			 the National Crime Victimization Survey.
			(7)According to the Federal Bureau of
			 Investigation, 45 law enforcement officers were killed with their own firearm
			 between 2002 and 2011.
			(8)According to the Federal Bureau of
			 Investigation, almost half of all murders in the United States in 2011 were
			 committed with handguns.
			ITechnology for
			 Personalized Handguns Grants
			101.AuthorizationThe Attorney General, acting through the
			 Director of the National Institute of Justice (referred to in this title as the
			 Director), shall make grants to qualified entities to develop
			 technology for personalized handguns.
			102.ApplicationsA qualified entity seeking a grant under
			 this title shall submit to the Director an application at such time, in such
			 manner, and containing such information as the Director may reasonably
			 require.
			103.Uses of
			 fundsA qualified entity
			 receiving a grant under this title—
				(1)shall use not less than 70 percent of such
			 funds to develop technology for personalized handguns;
				(2)may use not more
			 than 20 percent of such funds to develop technology for retrofitted
			 personalized handguns; and
				(3)may use not more
			 than 10 percent of such funds for administrative costs associated with the
			 development of technology funded under this title.
				104.Term;
			 renewal
				(a)TermA grant awarded under this title shall be
			 for a term of one year.
				(b)RenewalA qualified entity receiving a grant under
			 this title may renew such grant by submitting to the Director an application
			 for renewal at such time, in such manner, and containing such information as
			 the Director may reasonably require.
				105.ReportsA qualified entity receiving a grant under
			 this title shall submit to the Director such reports, at such time, in such
			 manner, and containing such information as the Director may reasonably require.
			 The Director shall transmit to Congress each year a report containing a summary
			 of such information received.
			106.RegulationsThe Director may promulgate such guidelines,
			 rules, regulations, and procedures as may be necessary to carry out this
			 title.
			107.DefinitionsIn this title:
				(1)HandgunThe
			 term handgun has the meaning given the term in section 921(a)(29)
			 of title 18, United States Code.
				(2)Personalized
			 handgunThe term
			 personalized handgun means a handgun that—
					(A)enables only the
			 authorized users of a handgun to fire such handgun; and
					(B)was manufactured in such a manner that the
			 firing restriction described in subparagraph (A)—
						(i)is
			 incorporated into the design of the handgun, and is not sold as an accessory;
			 and
						(ii)cannot be readily
			 removed or deactivated.
						(3)Qualified
			 entityThe term qualified entity means—
					(A)a State or unit of
			 local government;
					(B)a nonprofit or
			 for-profit organization; or
					(C)an institution of higher education (as
			 defined in section 101 of the Higher Education Act of 1965 (20 U.S.C.
			 2001)).
					(4)Retrofitted
			 personalized handgunThe term retrofitted personalized
			 handgun means a handgun fitted with a device that—
					(A)enables only the
			 authorized users of a handgun to fire such handgun; and
					(B)cannot be readily
			 removed or deactivated.
					108.Authorization
			 of appropriationsThere is
			 authorized to be appropriated to carry out this title $2,000,000 for fiscal
			 years 2015 and 2016.
			IIConsumer Product
			 Safety Commission safety standard
			201.Consumer
			 product safety standard
				(a)Establishment of
			 standardNotwithstanding
			 section 3(a)(5)(E) of the Consumer Product Safety Act (15 U.S.C.
			 2052(a)(5)(E)), the Consumer Product Safety Commission, in consultation with
			 the Attorney General and the Director of the National Institute of Justice,
			 shall promulgate a consumer product safety standard under section 7(a) of such
			 Act (15 U.S.C. 2056(a)) for handguns.
				(b)Standard
			 RequirementsThe standard
			 established under subsection (a) shall require that—
					(1)effective 2 years after the date of the
			 enactment of this Act, handguns manufactured in the United States must be
			 personalized handguns; and
					(2)effective 3 years after the date of the
			 enactment of this Act, handguns sold, offered for sale, traded, transferred,
			 shipped, leased, or distributed in the United States must be—
						(A)personalized
			 handguns, if manufactured on or after the effective date in paragraph (1);
			 or
						(B)retrofitted
			 personalized handguns, if manufactured before the effective date in paragraph
			 (1).
						(c)Exemptions
					(1)Antique
			 firearmsThe standard established under subsection (a) shall not
			 require retrofitting or personalization of antique firearms.
					(2)Military
			 firearmsThe standard
			 established under subsection (a) shall not apply to a firearm that is owned by
			 the Department of Defense.
					(d)Cost of
			 retrofitting
					(1)In
			 generalExcept as provided in paragraph (2), the cost of
			 retrofitting a handgun as required under subsection (b) shall be borne by the
			 manufacturer of the handgun if the manufacturer is operational at the time the
			 retrofit is required.
					(2)ReimbursementSection
			 524(c) of title 28, United States Code, is amended—
						(A)in subparagraph
			 (H), by striking ; and and inserting a semicolon;
						(B)in subparagraph
			 (I), by striking the period at the end and inserting ; and;
			 and
						(C)by inserting after
			 subparagraph (I) the following:
							
								(J) payments to reimburse manufacturers of
				handguns for the costs of retrofitting handguns as required by section
				201(b)(2)(B) of the Personalized Handgun Safety
				Act.
								.
						(e)Availability of
			 an action on behalf of a StateIf an attorney general of a State,
			 or an official or agency of a State, has reason to believe that an interest of
			 the residents of such State has been or is threatened or adversely affected by
			 any person who violates this title, the attorney general, official, or agency
			 may bring a civil action on behalf of the residents of such State against a
			 seller or manufacturer of handguns in an appropriate district court of the
			 United States to enjoin further violations of this title and for other relief
			 as may be appropriate.
				202.DefinitionsIn this title:
				(1)Authorized
			 userThe term
			 authorized user, with respect to a firearm, means the lawful
			 owner of the firearm and any individual authorized by the owner to use the
			 firearm who is allowed to own, carry, or use a firearm in the State where the
			 firearm is being used.
				(2)Handgun and
			 antique firearmThe terms
			 handgun and antique firearm have the meanings given
			 such terms in section 921 of title 18, United States Code.
				(3)Personalized
			 handgunThe term
			 personalized handgun means a handgun that—
					(A)enables only an authorized user of a
			 handgun to fire the handgun; and
					(B)was manufactured in such a manner that the
			 firing restriction described in subparagraph (A)—
						(i)is incorporated into the design of the
			 handgun; and
						(ii)cannot be readily removed or
			 deactivated.
						(4)Retrofitted
			 personalized handgunThe term
			 retrofitted personalized handgun means a handgun fitted with a
			 device that—
					(A)enables only an authorized user of a
			 handgun to fire the handgun; and
					(B)attaches to the handgun in a manner such
			 that the device cannot be readily removed or deactivated.
					IIIExemption from
			 the Protection of Lawful Commerce in Arms Act
			301.Exemptions from
			 the Protection of Lawful Commerce in Arms ActSection 4 of the Protection of Lawful
			 Commerce in Arms Act (Public Law 109–92) is amended—
				(1)in paragraph (4),
			 by adding at the end the following: Notwithstanding the preceding
			 sentence, the term qualified product does not include any handgun
			 manufactured after the 2-year period that begins with the date of the enactment
			 of this sentence that is not a personalized handgun or a retrofitted
			 personalized handgun.; and
				(2)by adding at the
			 end the following:
					
						(10)Authorized
				userThe term
				authorized user, with respect to a handgun, means the lawful
				owner of the handgun and any individual authorized by the owner to use the
				handgun who is allowed to own, carry, or use a handgun in the State where the
				handgun is being used.
						(11)Personalized
				handgunThe term
				personalized handgun means a handgun that—
							(A)enables only an authorized user of a
				handgun to fire the handgun; and
							(B)was manufactured in such a manner that the
				firing restriction described in subparagraph (A)—
								(i)is incorporated into the design of the
				handgun; and
								(ii)cannot be readily removed or
				deactivated.
								(12)Retrofitted
				personalized handgunThe term
				retrofitted personalized handgun means a handgun fitted with a
				device that—
							(A)enables only an authorized user of a
				handgun to fire the handgun; and
							(B)attaches to the handgun in a manner such
				that the device cannot be readily removed or deactivated.
							(13)HandgunThe
				term handgun has the meaning given the term in section 921(a)(29)
				of title 18, United States
				Code.
						.
				
